Citation Nr: 1008240	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-27 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for right foot 
calluses, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1978 until 
February 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses further 
development is necessary.  Specifically, another VA 
examination is required to clarify the severity of the 
service-connected calluses of the right foot.

In the present case, the record reflects that the Veteran is 
only in receipt of service connection for the calluses of the 
right foot.  The record clearly shows that he has significant 
non-service connected disabilities of the right foot, 
including metatarsalgia, elongated metatarsals, and tendon 
lengthening.  There also appeared to be neuropathic foot pain 
of unclear etiology beginning around October 2007.  

There is no question that the Veteran has significant foot 
pathology and pain.  In fact, the Veteran underwent foot 
surgery in March 2006 including a Weil osteotomies of the 3rd 
metatarsal and tendon lengthening of the right 4th extensor 
tendon.  Given the many non-service connected disabilities, 
the severity of the calluses of the right foot is unclear.   

Although the Veteran was afforded two VA examinations, these 
examinations are ambiguous as to the severity of the calluses 
alone.  Specifically, the examinations imply that the 
treatment provided to ameliorate the calluses was the surgery 
on the third metarsal, tendon lengthening of the right fourth 
extensor and third digit.  However, the examination failed to 
address whether the such pathology, which affects the tendons 
and bones in the right foot, are related to the service-
connected calluses.  The Board is thus unclear as to whether 
manifestations of nonservice-connected disabilities of the 
foot, including the metatarsalgia, elongated metatarsals, and 
tendon lengthening, may be dissociated from, or are part and 
parcel of, the disability at issue.  Symptoms related to 
nonservice-connected disorders generally cannot be used as 
grounds for increasing the rating for his calluses of the 
right foot, and the Board cannot render an informed decision 
concerning the level of disability caused by his service-
connected calluses in the absence of specific medical 
information regarding the coexisting disabilities, including 
information concerning whether any of the other disabilities 
are related to the service-connected calluses.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board 
is precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  As such, the Veteran should be 
afforded another VA examination. See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Additionally, as noted above, the record clearly illustrates 
the Veteran underwent surgery for the bilateral feet in March 
2006.  Thus, the record raises the issue of whether a 
temporary total evaluation is warranted.  In fact, the 
Veteran, in his August 2008 Substantive Appeal argued that he 
took 3 months off of work because of the surgery.  

A total disability rating will be assigned when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days. 38 C.F.R. § 4.29.

A total disability rating will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more. 38 C.F.R. § 4.30.

The RO has not considered or adjudicated whether a temporary 
total disability is warranted for the surgery or subsequent 
convalescence and should do so upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination of the feet for the 
purpose of identifying the symptoms 
associated with the Veteran's service-
connected calluses of the right feet.  All 
indicated test and studies should be 
accomplished and all findings reported in 
detail. The claims file must be made 
available to and reviewed by the examiner.

The examiner is requested to review the 
Veteran's claim file and express an 
opinion as to the following:

a) Whether it is at least as likely as not 
(at least a 50 percent probability) that 
any other disability of the right foot is 
causally or etiologically related to any 
incident of service or the service-
connected calluses of the right foot.

b) The examiner shall identify the 
symptoms, manifestations and degree of 
disability associated with each identified 
disability of the right foot, particularly 
the service-connected calluses of the 
right foot.  

It is critical that the examiner attempt 
to ascertain the degree of disability or 
symptoms resulting from the service-
connected calluses, as distinguished from 
any non-service connected disorders. If 
the various manifestations and degree of 
disability attributable to the service-
connected calluses cannot be distinguished 
from non-service-connected conditions, the 
examiner should so indicate and explain 
the reasons for that conclusion.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.

2.  After the above development has been 
completed the RO/AMC shall adjudicate the 
issues of whether service connection is 
warranted on a direct or secondary basis, 
for any other right foot disabilities 
noted on examination.  In completing this 
adjudication, the RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any appropriate 
VA examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

3.  When the development requested has 
been completed, the claim for an increased 
evaluation for calluses of the right foot 
should again be reviewed by the RO on the 
basis of the additional evidence.  In 
performing this adjudication the RO/AMC 
shall specifically consider whether a 
temporary total evaluation is warranted 
under 38 C.F.R. § 4.29 or 4.30 for the 
Veteran's March 2006 surgery.  

4.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


